STATE OF VERMONT 
                                             
                                 ENVIRONMENTAL COURT 
 
                                             } 
Appeal of V.G. General Store, Inc.         }            Docket No. 84‐5‐04 Vtec 
                                             } 
                                             } 
 
              Decision on Appellee’s Motion for Summary Judgment 
                                              
     V.G.  General  Store,  Inc.  appealed  from  a  decision  of  the  Town  of  Waitsfield 

Zoning  Board  of  Adjustment  (ZBA)  dated  April  20,  2004,  upholding  a  notice  of 

violation  issued  by  the  Town  Zoning  Administrator  on  January  6,  2004.    Appellant  is 

represented  by  Richard  Johnston  King,  Esq.;  the  Town  of  Waitsfield  (Town)  is 

represented  by  Amanda  S.  E.  Lafferty,  Esq.    The  Town  has  moved  for  summary 

judgment,  seeking  dismissal  of  the  appeal.    Appellant  opposed  the  Town’s  motion  by 

way of an “Affidavit in Opposition.”  The Town has also moved to strike the reference 

in Appellant’s Affidavit to pictures in the Court’s file showing the site.   

        

                                       Factual Background 

       Whenever  a  court  considers  a  motion  for  summary  judgment,  it  must  view  all 

material  facts  in  a  light  most  favorable  to  the  non‐moving  party.    Carr  v.  Peerless 

Insurance Co., 168 Vt. 454, 476 (1998).  Most of the facts that are material to the pending 

appeal  are  not  in  dispute.    The  material  facts,  including  those  that  we  must  view  in  a 

light most favorable to Appellant, are as follows: 

       1.      Appellant  V.G.  General  Store,  Inc.  (“V.G.”)  is  a  Vermont  corporation, 

wholly owned by David Frank.  V.G. owns a parcel of land located at 4348 Main Street 

(Vermont  Route  100)  in  the  Village  Business  District  in  Waitsfield,  Vermont  (the 

“Property”).   



                                                  1
       2.        The Property consists of .46± acres of land improved with gasoline pumps 

and a grocery store and deli, collectively known as “The Village Grocery.” 

       3.        Appellant acquired the Property from Robert F. Quinn on July 11, 2001. 

       4.        On  August  11,  1993,  the  Town  Planning  Commission  granted  site  plan 

approval  to  Appellant’s  predecessor‐in‐interest  for  proposed  modifications  to  the 

Property with five conditions, two of which (conditions 2 and 3) are relevant here: 

              2.  The  paved  area  in  front  of  the  porch  nearest  Route  100  will  be 
                  removed  for  the  width  of  the  porch  and  be  restored  as  green 
                  area by June 14, 1994. 
              3.  A  revised  site  plan  will  be  submitted  to  the  Planning 
                  Commission  for  approval,  showing  the  green  area  and 
                  proposed signage. 
 
       5.        The  Planning  Commission’s  August  11,  1993  decision  was  not  appealed 

by any interested person. 

       6.        On  August  31,  1993,  the  Town  Zoning  Administrator  issued  a  zoning 

permit  (#1794)  to  Appellant’s  predecessor‐in‐interest,  authorizing  construction  of  the 

proposed  modifications  that  were  the  subject  of  the  Planning  Commission’s  prior  site 

plan approval, subject to the conditions of that site plan approval, including Conditions 

2 and 3.   

       7.        The Zoning Administrator’s grant of a zoning permit was not appealed by 

any interested person.  

       8.        Appellant’s  predecessor‐in‐interest  did  not  comply  with  Condition  2  of 

the 1993 site plan approval and zoning permit. 

       9.         Appellant’s  predecessor‐in‐interest  did  not  comply  with  Condition  3  of 

the  1993  site  plan  approval  and  zoning  permit  until  June  7,  2000,  when  in  connection 

with Application #2410 (relating to lighting and signage over the gasoline pumps), Mr. 

Quinn  submitted  a  one‐page  landscaping  plan  showing  a  proposed  planter  box/grass 




                                                    2
area  located  between  the  porch  and  Route  100.      The  proposed  planter  box  was  to  be 

filled with topsoil and planted with grass, closing the northerly curb cut on the site.   

            10.         On  June  14,  2000,  the  Planning  Commission  issued  its  decision,  granting 

final site plan approval for Application #2410, and approving the landscaping plan for 

the proposed planter box, with modifications to the length of the planter box sides.  The 

decision  required  Appellant’s  predecessor‐in‐interest1  to  remove  the  asphalt 

underneath  the  proposed  planter  box,  and  complete  all  work  on  the  planter  box  “by 

July 1, 2000 or directly following the [ZBA] approval.”  

            11.         The  Planning  Commission’s  June  14,  2000  decision  was  not  appealed  by 

any interested person.   

            12.         Appellant’s  predecessor‐in‐interest  never  complied  with  the  1993  zoning 

permit and 2000 site plan approval.  He never removed the asphalt between the porch 

and Route 100, nor did he replace it with a planter box containing topsoil and grass. 

           13.         Since acquiring the Property in 2001, Appellant has complied with neither 

the  1993  zoning  permit  nor  the  2000  site  plan  approval  by  removing  the  asphalt 

between the porch and Route 100 and replacing it with a planter box containing topsoil 

and grass. 

            14.         On January 6, 2004, the Zoning Administrator issued to Appellant a notice 

of violation for the “long‐standing violation regarding grassing over the area in front of 

the porch.”   

            15.        On  January  26,  2004,  twenty  days  after  its  issuance,  Appellant  appealed 

the notice of violation to the ZBA. 




                                                 
1  The Decision also notes, at ¶10, that “[b]y acceptance of the conditions of this decision without appeal, 
the Applicant confirms and agrees that the conditions of this decision shall run with the land and the land 
uses  herein  permitted,  and  will  be  binding  upon  and  enforceable  against  the  Permittee  and  all  assigns 
and successors in interest.” 

                                                         3
            16.          On  April  20,  2004,  the  ZBA  denied  the  appeal  and  upheld  the  notice  of 

violation.  Appellant appealed the ZBA’s April 20, 2004 decision to this Court on May 

20, 2004. 

                                                    Discussion 

            As  a  preliminary  matter,  we  note  that  the  Planning  Commission’s  decisions  of 

1993 and 2000 and the Zoning Administrator’s 1993 grant of a zoning permit were not 

appealed,  and  are  therefore  final  judgments  which  cannot  be  contested  directly  or 

indirectly  in this proceeding, pursuant to 24 V.S.A. § 4472(d).  Appellant appealed the 

January 6, 2004 notice of violation to the ZBA on January 26, 2004, twenty days after the 

notice  was  issued  by  the  Zoning  Administrator.    Appellant’s  appeal  is  subject  to  the 

time  limits  imposed  by  the  former  24  V.S.A.  § 4464(a),  as  the  appeal  to  the  ZBA  was 

filed  prior  to  the  June  30,  2004,  effective  date  of  the  new  statute.    Both  the  former 

§ 4664(a)  and  the  current  § 4465(a)  provide  that  the  notice  of  appeal  from  an  act  or 

decision of an administrative officer must be filed within 15 days of that decision or act.  

The Zoning Bylaw (Bylaw) in effect at the time of the appeal to the ZBA also provides a 

15‐day time limit for the filing of such appeals, Bylaw § 6.4.   

           Appellant’s  appeal  would  therefore  ordinarily  be  time‐barred  by  both  statute 

and the Bylaw.  However, as the ZBA accepted the appeal,2 and given “the desirability 

of  resolving  litigation  on  the  merits,”  Desjarlais  v.  Gilman, 143  Vt.  154,  159 (1983),  we 

proceed  to  address  the  merits  of  this  appeal  in  the  context  in  the  Town’s  motion  for 

summary judgment.  

           Before  we  address  the  merits  of  the  pending  appeal,  we  note  that  Appellant’s 

response to the Town’s summary judgment motion, supporting legal memoranda, and 


                                                 
2  We do not hold here that the acceptance of the appeal by the ZBA constituted a waiver of the 15‐day 
limit.   We also  recognize  that  Appellant  infers  that  it  relied upon  an  extension  of  time  requested  by  its 
attorney  and  granted  by  the  Zoning  Administrator.    Because  we  believe  it  appropriate  to  proceed  to  a 
review of the substantive legal issues in this appeal, we make no determination as to whether a zoning 
administrator has the authority to extend the time within which an appeal must be filed. 

                                                           4
statement  of  undisputed  facts  was  in  the  form  of  a  single  filing,  entitled  “Affidavit  in 

Opposition  to  Motion  for  Summary  Judgment.”   This single  filing  does  not  satisfy  the 

minimum  requirements  for  a  party  who  wishes  to  oppose  a  motion  for  summary 

judgment.    See  V.R.C.P.  56(c)(1)  and  (2).    We  recognize  that  time  and  cost  constraints 

often limit the filings that a party makes.  However, when the filings made do not meet 

the minimum requirements of Rule 56, the party opposing the motion places the court 

in the awkward position of having to decipher whether a material dispute as to the facts 

or the law truly exists.  Because we intend to consider the substance of the issues in this 

appeal, we choose not to strike Appellant’s Affidavit or photographs referenced therein. 

Question 1:  Challenge to 1993 & 2000 Decisions and Permit. 

       Question  1  of  Appellant’s  Statement  of  Questions  asks:  “Were  the  permits  at 

issue  properly  authorized  and  issued  under  the  applicable  laws  and  regulations  in 

effect at the time they were issued and on the record before the Town?”  The “permits at 

issue,” presumably the Planning Commission’s 1993 and 2000 decisions and the Zoning 

Administrator’s  1993  grant  of  a  zoning  permit,  are  unappealed  final  judgments  not 

subject  to  reconsideration  here,  24  V.S.A.  § 4472(d).    The  validity  of  the  unappealed 

permit and decisions may not be attacked at this late date, even if they are alleged to be 

void ab intio.  See In re Ashline, 2003 VT 30, ¶ 10 (“We strictly enforce the exclusivity of 

remedy provisions contained within § 4472  . . . . [W]e have consistently held that § 4472 

bars attack on a zoning decision even when the decision is alleged to have been void ab 

initio.”)  (internal  quotation  and  citations  omitted).    Question  1  must  therefore  be 

dismissed. 

Question 2:  Authority to issue NOV. 

       Question  2  of  Appellant’s  Statement  of  Questions  asks:  “Were  the  notices  of 

violation  properly  authorized  and  issued  under  the  applicable  laws  and  regulations 

currently in effect and on the record before the Town?”  It appears that there is only one 



                                                  5
notice of violation at issue in this case, issued on January 6, 2004.  Appellant makes no 

argument as to why that notice might not be properly authorized and issued.  In fact, it 

is  worth  noting  that  Appellant  makes  no  argument  whatsoever.    As  there  is  no 

statement  of  the  material  facts  as  to  which  it  is  contended  that  there  exists  a  genuine 

issue to be tried, the material facts in the Town’s statement are deemed admitted.  In the 

absence  of  any  argument  as  to  why  the  notice  of  violation  might  be  improper,  and 

because we can discern no such impropriety ourselves, Question 2 must be dismissed. 

Question 3:  Enforceability against successor in interest.  

       Question  3  of  Appellant’s  Statement  of  Questions  asks:  “Were  the  permits,  as 

issued,  enforceable  against  the  Owner?”    By  “the  permits,”  Appellant  presumably 

means the 1993 site plan approval, the 1993 zoning permit, and the 2000 approval of the 

landscaping  plan  for  the  proposed  planter  box.    As  mentioned  above,  these  final, 

unappealed decisions are not subject to attack here, either directly or indirectly, due to 

the finality rule of 24 V.S.A. § 4472(d).  Appellant took the property with notice of the 

site  plan  approved  by  the  Planning  Commission  in  2000,  because  that  site  plan  was 

recorded  in  the  Town  Land  Records, as  shown  in  Town’s  Exhibit  J.   Those  recordings 

provide clear notice that there were conditions attached to the site plan approval.  The 

first condition attached to the 2000 site plan approval required that the “project shall be 

completed, operated and maintained in accordance with the plans and information on 

file with the Town,” including the prior conditions from the original 1993 approval that 

the  asphalt  under  the  proposed  planter  box  be  removed.    Further,  the  Planning 

Commission  Decision  expressly  stated  that  the  conditions  of  approval  “shall  run  with 

the land.”  See footnote 1, supra.   

       In the absence of any argument as to why the 1993 site plan approval, the 1993 

zoning  permit,  and  the  2000  site  plan  approval  should  not  be  enforceable  against 

Appellant, Question 3 of Appellant’s Statement of Questions must be dismissed. 



                                                  6
Question 4:  Town’s authority to act. 

        Question  4  of  Appellant’s  Statement  of  Questions  asks:  “Did  the  Town 

commissions, boards and officers exceed their legal authority in this matter?”  There is 

no  factual  representation  offered  here  to  indicate  that  any  official  or  board  exceeded 

their authority here.  Appellant states in its affidavit that “the Town’s actions, and more 

particularly  the  Town’s  failure  to  act,  for  a  period  of  more  than  ten  years  should 

constitute conduct which bars the Town from enforcing a 1993 condition.”   

        Under both the former 24 V.S.A. § 4496(a) and the current 24 V.S.A. § 4454(a), the 

statutory  limitation  period  for  bringing  an  enforcement  action  is  fifteen  years.    The 

Town  therefore  had  until  2008  to  initiate  an  enforcement  action  regarding  Appellant’s 

failure to comply with the 1993 condition, and until 2015 to bring an enforcement action 

regarding  Appellant’s  failure  to  comply  with  the  conditions  of  the  2000  site  plan 

approval.    Therefore,  the  Zoning  Administrator  acted  within  her  authority  in  issuing 

the  notice  of  violation.   As  there  is  no  factual  representation  that  any  official  or  board 

exceeded  their  authority,  Question  4  of  Appellant’s  Statement  of  Questions  must  be 

dismissed. 

        Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

that the Town’s Motion for Summary Judgment is GRANTED as to all issues raised by 

Appellant’s  Statement  of  Questions,  thereby  warranting  dismissal  of  this  appeal.    The 

Zoning  Administrator’s  January  6,  2004  Notice  of  Violation  is  upheld.    This  decision 

concludes the pending appeal. 


        Done at Berlin, Vermont, this 26th day of May, 2006.  

         

                                                __________________________________________ 
                                                     Thomas S. Durkin, Environmental Judge 




                                                   7